Citation Nr: 1027216	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to 
August 17, 2009, and in excess of 40 percent as of August 17, 
2009, for degenerative joint disease of the thoracolumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent prior to 
August 17, 2009, and in excess of 30 percent as of August 17, 
2009, for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which reclassified the service-connected disability 
from one disability to two disabilities. 

The service-connected disability had included both the cervical 
and thoracic lumbar spine and was evaluated as 30 percent 
disabling.  In the January 2008 rating decision, the RO separated 
the cervical spine from the thoracolumbar spine and evaluated the 
cervical spine as 20 percent disabling and the thoracolumbar 
spine as 10 percent disabling.  This did not change the Veteran's 
overall evaluation, and thus was not considered a reduction.  

Through a November 2009 decision, the RO awarded a 40 percent 
rating for the thoracolumbar spine disorder, and 30 percent 
rating for the cervical spine disorder.  The claims for still 
higher schedular ratings remain pending on appeal.  A.B. v. 
Brown, 6 Vet. App. 35, 39 (1993) (claimant is presumed to be 
seeking the highest possible rating for a disability unless 
expressly indicates otherwise)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The recent medical evidence presents a somewhat complex medical 
picture indicating the possibility of greater impairment than 
that already recognized, but nonetheless not providing a 
definitive portrayal of service-connected disability.  For this 
reason, another VA Compensation and Pension examination is deemed 
warranted. 

There was a VA examination of the spine conducted in October 
2009, during which it was indicated that the Veteran had 
arthrodesis of the C2 through T12 vertebrae.  However, there was 
no history of surgery to the back or neck; so presumably 
"arthrodesis" did not refer to a surgical vertebral fusion, but 
a condition occurring naturally.  This is a critical detail 
because the presence of ankylosis, defined as complete immobility 
of a joint in a fixed position, would likely entail a higher 
disability rating.  Unfortunately, the examination report does 
not clarify whether there was ankylosis.  Of note, range of 
motion findings were taken, indicating some retained spinal 
mobility, which weighs against any ankylosis.  Still another 
deficiency with the examination is the failure to report 
independent range of motion findings for the thoracolumbar spine, 
and cervical spine respectively; it is unclear what region of the 
spine was actually being measured.  From such an examination 
report, the Board can conclude that spinal motion was 
substantially limited, perhaps to the point of ankylosis in some 
areas, but little else.

Thereafter, a March 2010 VA general medical examination provided 
some clarity, indicating that the Veteran had severe thoracic 
kyphosis and ankylosing, which caused the Veteran to arch his 
lumbar spine in an effort to change the angle of his thoracic 
spine and realign his sight picture due to this deformity.  There 
was no comment in regard to the cervical spine.

On this basis, there is strong support for assignment of a higher 
rating under the applicable criteria of 50 percent due to 
unfavorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine).  That would 
involve evaluating the thoracolumbar spine in and of itself.  
However, under the rating schedule, were the Veteran to have 
unfavorable ankylosis of the entire spine (both thoracolumbar and 
cervical regions considered together) a 100 percent rating would 
be available.  See id.  Therefore, the Board cannot conclusively 
evaluate the thoracolumbar spine at present, without first 
knowing the status of the entire spine.  Consequently, another 
medical examination is required that evaluates both the 
thoracolumbar and cervical spine, and resolves the question of 
whether joint ankylosis is manifested as due to service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to determine 
the current severity of his service-connected 
degenerative joint disease of the 
thoracolumbar spine and cervical spine.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the requested VA examination.  All indicated 
tests and studies should be performed, and 
all findings should be set forth in detail.  
It is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected thoracolumbar and cervical spine 
disorders.  In evaluating the Veteran, the 
examiner should report complete range of 
motion findings for each affected joint.  The 
examiner should be asked to indicate whether 
pain or weakness significantly limits 
functional ability during flare-ups or when 
the measured joints are used repeatedly over 
a period of time.  The examiner should also 
be asked to determine whether the joints 
exhibit weakened movement, excess 
fatigability or incoordination.  If feasible, 
these determinations should be expressed in 
terms of additional range of motion loss due 
to any weakened movement, excess fatigability 
or incoordination. 

The VA examiner must further comment upon 
whether the Veteran has joint ankylosis 
affecting the thoracolumbar spine, as well as 
the cervical spine.  If ankylosis is present 
in one or both regions, the examiner should 
indicate whether the spine is fixed in 
flexion or extension, or instead at a neutral 
position.  The examiner should further state 
whether the ankylosis results in one or more 
of the following: difficulty walking because 
of a limited line of vision; restricted 
opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.

2.  The RO/AMC should then review the claims 
file.  If the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal, based upon 
all additional evidence received.  If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


